            Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 1 of 7




               In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No.19-2001V
                                        Filed: July 28, 2021

* * * * * * * * * * * * *
WILLIAM GADD,           *                                                 UNPUBLISHED
                        *
         Petitioner,    *                                                 Decision on Joint Stipulation;
                        *                                                 Transverse Myelitis (“TM”);
v.                      *                                                 Influenza (“Flu”) Vaccine.
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *

Jeffrey S. Pop, Esq., Jeffery S. Pop & Associates, Beverly Hills, CA, for petitioner.
Ronalda E. Kosh, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION 1

Roth, Special Master:

       On December 30, 2019, William Gadd [“Mr. Gadd” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he suffered from transverse myelitis (“TM”) after receiving an influenza (“flu”) vaccine on
October 6, 2017. Stipulation filed July 28, 2021, at ¶¶ 1-4. Respondent denies that the
immunization caused petitioner’s injury. Stipulation at ¶ 6.




1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be
available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of citation,
all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).


                                                           1
           Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 2 of 7




         Nevertheless, the parties have agreed to settle the case. On July 28, 2021, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

             A lump sum of $75,000.00 in the form of a check payable to petitioner, William
             Gadd. This amount represents compensation for all damages that would be available
             under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision. 3

        IT IS SO ORDERED.

                                                    s/ Mindy Michaels Roth
                                                    Mindy Michaels Roth
                                                    Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                       2
Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 3 of 7
Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 4 of 7
Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 5 of 7
Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 6 of 7
Case 1:19-vv-02001-UNJ Document 31 Filed 08/23/21 Page 7 of 7
